UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
LOYCE MAE JAMES, £7 AL., CIVIL ACTION NO. 1:18-CV-01507
Plaintiffs
VERSUS JUDGE DRELL.
PROGRESSIVE SECURITY MAGISTRATE JUDGE PEREZ-MONTES
INSURANCE CO., ET AL.,
Defendants

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, and after independent (de novo) review of
the record including the objections filed herein, and having determined that the
findings and recommendation are correct under the applicable law;

IT IS ORDERED that the United State’s Motion for Partial Summary
Judgment (ECF No. 21) is GRANTED.

IT IS FURTHER ORDERED that James’s FTCA claims against the United
States are DISMISSED WITH PREJUDICE.

IT IS FURTHER ORDERED that all claims against Normand are DISMISSED
WITH PREJUDICE.

THUS ORDERED AND SIGNED in Chambers at Alexandria, Louisiana, on

this2// day of February, 2020.

Cc oe
DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
